Per Curiam.
The defendant’s right to security for costs depended upon section 3268, Code Civil Proc., as amended by chapter 170, Laws 1891. It says that a defendant may require security for costs to be given where the plaintiff was, when the action was commenced, (subdivision 5,) an infant whose guardian ad litem had not given such security, except as otherwise provided in sections 459 and 469 of the act. These sections refer to the right of an infant to obtain leave to prosecute as a poor person. As in this case it did not appear that the guardian ad litem had filed security for cost, or that the plaintiff had obtained leave to.sue as a poor person, the defendant’s motion should have been granted. The order appealed from is reversed, and defendant’s motion below granted, with $10 costs.